Appeal from a judgment of the Supreme Court (Cobb, J.), entered February 21,1996 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, brought this CPLR article 78 proceeding to challenge an administrative determination finding him guilty of violating prison disciplinary rules, as alleged in four January 25, 1995 misbehavior reports. Finding that the administrative hearing was not conducted in a timely fashion because respondent’s designee did not authorize an extension pursuant to 7 NYCRR 251-5.1 until one day following the expiration of the 14-day period for completion of the hearing, Supreme Court granted the petition, vacated the administrative determination and ordered expungement of all records relating to the charges against petitioner. Respondent appeals, and we reverse.
As we have held on several prior occasions, "in the absence of any substantive prejudice resulting from the minimum delay there is no reason to expunge” (Matter of Lugo v Coughlin, 182 AD2d 920, 921; see, Matter of Reynoso v Coombe, 229 AD2d 732, lv denied 89 NY2d 801; Matter of Joyce v Coughlin, 219 AD2d 777, 778). Not only has there been no showing of prejudice, but the record establishes that the delay was occasioned by the Hearing Officer’s effort to secure the testimony of a witness requested by petitioner (see, Matter of Joyce v Coughlin, supra, at 778).
*799Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, determination confirmed and petition dismissed.